Boggs, J. The general statutes of the State of Massachusetts provide for the incorporation of associations for charitable, educational and benevolent purposes, and empower any such association when incorporated, to provide by its by-laws for the payment by each member to the association of a fixed smn to create a fund for the purpose of assisting the widow, orphans or other relatives of deceased members or any person dependent upon the deceased members. The Supreme Council of the Boyal Arcanum became incorporated under these statutes. The certificate of its incorporation recites that the council was formed for the purpose of fraternal union, aid to its members and their dependents. Its constitution declares that one of the objects of the order is, “To give all moral and material aid in its power to its members and those dependent upon them.” See. 1 of Law 3 of its Book of Laws provides for the issuance of benefit certificates to its members, and the second section of the same law designates two classes of persons to whom such benefits may be made payable, viz.: Class first. To a member’s wife, children, grandchildren, father, mother, grandparents, brother or sister, in either of which cases no proof of dependency shall be required before the issuing of the benefit certificate. Class second. To any other person who is dependent upon the members for maintenance (food, clothing, lodging or education), in which case written evidence of the dependency, within the requirements of the laws of this order, must be furnished to the satisfaction of the supreme secretary before the benefit certificate can be issued-. Sec. 6 of Law 3 has reference to the rights of both of these classes of persons and it is as follows: “Ho benefit shall be made payable to any person or persons of the second class, mentioned in paragraph two of this section, unless the dependency therein required to be shown exists at the time of the member’s death, in which case proof of such dependency at the member’s death shall be furnished in writing to the satisfaction of the supreme regent before the payment of the benefit shall be made. If at the time of the death of such member, the dependency herein required shall have ceased, or shall be found not to have existed, or if the designation shall fail for illegality or otherwise, then the benefit shall be payable to the person or persons mentioned in class first, paragraph two of this section, if living, in the order of the precedence as therein enumerated. If no one of said class shall be living at the death of the member, the benefit shall revert to the widows and orphans’ benefit fund.” On the 15th of June, 1883, Edwin H. Turner, Sr., then a resident of Quincy, Illinois, became a member of the Royal Arcanum and received a benefit certificate of the order, binding it to pay out of its benefit fund, at the time of his death, the sum of §3,000 to Mrs. Laura A. Parker (“affianced wife”). Edwin H. Turner, Sr., died October, 1888, leaving this benfit certificate in full force. He left surviving him no widow, and the appellants are his only children and next of kin. The fund to be paid under the benefit certificate was claimed by the appellants and also by Laura A. Parker, the appellee. The Royal Arcanum, admitting a liability to pay to one or the other of the claimants, by a bill in chancery properly framed for that purpose, required them to interplead in the Circuit Court of Adams County, into which court the society prayed leave to pay the money, to be awarded to the persons entitled to receive it. Upon a hearing of such interpleaders the fund was awarded to Laura A. Parker and this appeal is brought to reverse such decree and award of the Circuit Court. It is first assigned for error that the appellee was allowed to testify in her own behalf. Appellants insist that she was not a competent witness as to occurrences before the death of Edwin H. Turner, Sr., because they are, as they contend, prosecuting their claim to the fund and defending against her claim thereto as the heirs of their father. The fund upon the face of the certificate is payable to the appellee, as the affianced wife ” of Turner. Funds raised by the Boyal Arcanum can, however, only be paid to persons of one or the other classes designated by the statutes of the State creating the society, and añ “ affianced wife ” is not included in either class. The appellee can not, therefore, take from the fund by reason of the provision in the certificate making it payable to her as affianced wife.” She may, however, receive the fund if she was, within the meaning of such statute, dependent upon the deceased member. The appellants deny that such dependency existed, and assert that in the absence of such a dependency the fund vests in them as the heirs of the deceased, and that therefore they are heirs defending as against her claim to the fund and prosecuting a claim of their own as heirs. Sec. 6 of Law 3 of the Book of Laws of the Arcanum provides that if the requisite dependency does not exist, the fund shall be paid to the persons mentioned in the first class of beneficiaries in the order of precedence therein mentioned. This order of precedence is: 1, member’s wife; 2, children; 3, grandchildren; 4, father; 5, mother; 6, grandparents; 7, brother or sister. If no state of dependency is found to exist in the beneficiary named, then under the operation of this law of the Arcanum the member’s wife would take the fund to the exclusion of all other relatives—not as an heir of the deceased, but purely by the operation of the rules and regulations of the society. If there be no dependent beneficiary and no wife, then the fund goes by the same rules and regulations not to the heirs of the deceased member but to his children. It would come to them notas an inheritance from the father, nor to them as heirs, but as a class of beneficiaries under the laws of the society. The' laws of descent and inheritance would not so cast the fund, for grandchildren who are heirs at law are not beneficiaries under the rules and regulations controlling this fund, except there be no wife or children to take. Therefore it can not be said that the appellants are prosecuting or defending as heirs; hence the appellee was a competent witness in her own behalf. Complaint is made of the ruling of the court permitting the appellee to testify that her husband left no property when he died, and in permitting her to state, as a total, the average amount contributed to her by the deceased member from 1883 to his death, and that such contributions were necessary for her support, and also in refusing to require appellee to answer as to whether or not her sisters, whom she said were also living with her mother, were employed and earning wages, and also in refusing to require her to state whether she paid her mother more for her board than her sisters paid. It is also complained that the court allowed Mrs. Lee, a sister of and witness for appellee, to testify that the appellee was “ dependent,” and in refusing to strike such testimony from the record. One of the issues to be determined from the evidence was the alleged dependency of the appellee. Whether she was possessed of property or not was an important matter of inquiry. Ho reason is apparent to us why she might not properly state that she received no property from the estate of her deceased husband, as a fact tending to show her need of assistance. It is well, before considering further the alleged errors of the court in its ruling concerning the admissibility of testimony, to note that in chancery proceedings where the evidence is heard by, and submitted to the chancellor, it will be presumed that the chancellor will give weight and consideration only to competent and proper evidence. In such cases, if it appears to an appellate court that improper evidence was admitted, the presumption is that the chancellor rejected it from consideration. Its admission, therefore, is at most a harmless error, and a decree will not for that reason be reversed if there is sufficient legitimate evidence in the record to support it. Hughes v. Frisby, 81 Ill. 188. It is true that the appellee was permitted, over the objection of the appellants, to state that the deceased, Edwin H. Turner, Sr., had contributed to her in clothing and money and valuables from the time of their engagement to be married until his death, about S150 annually. The ruling of the court was that he would hear her so state the amount, and that the appellants upon cross-examination would be allowed to bring out the facts in detail. Upon cross-examination the ample opportunity was so given and was fully availed of by counsel for appellants. The court had, therefore, not only the opinion of the appellee as to the annual gross amount received, but had her statement in detail, and it is, as we before said, presumed that the court rejected all the evidence that was improper and considered and gave weight only to legitimate evidence. And it is here proper to say as falling within the same principle, that no reversible error occurred in allowing Mrs. Lee, witness for complainant, to testify that appellee was “ dependent.” Mrs. Lee, upon examination in chief and upon cross-examination, stated facts tending to show the existence of a dependent condition of the appellee, and it is presumed that such facts alone were considered. Whether the sisters of appellee were earning wages and therefore able to assist her and whether the appellee paid her mother a greater sum for her board than did hér sisters were deemed by the court irrelevant. Such facts threw no light upon the question of whether the appellee was dependent upon the assured and they were properly excluded by the court. Another assigned error is that the court “refused to consider and disregarded the testimony showing the insolvency of Edwin H. Turner, and that he had nothing after his failure in business with which to assist the appellee.” The evidence offered by the appellants tending to show such insolvency, was heard by the court, and we do not know what warrant appellants have for saying it was disregarded and not considered. The ruling of the court upon the question of the admissibility of such evidence was, . I will hear the testimony.and disregard it if I think it is not proper,” which is in full accord with the rule governing the admission of testimony in equity causes. Eleven letters written by Edward H. Turner, Sr., to appcllee, were received in evidence over the objection of the appellants and in this, it is said, is error, lío reason in support of this assignment is advanced and we think there is none in its support. The first of these letters is dated April 7, 1886, and the last one August 12, 1888, being within a few .-weeks of his death, and were all_ legitimate and competent as evidence for the appellee, tending strongly to establish the existence of her dependent condition upon him and his recognition thereof. The only remaining assignment of error is that the court erred in finding and holding from the evidence that the appellee was dependent upon Edwin H. Turner, the deceased. It is conceded that in order to recover the fund she must have been so dependent on the 15th day of June, 1883, when the policy was issued, and on the 2d day of October, 1888, which was the day of his death. It is obvious that the determination of this question must be largely governed by the meaning that is given the word “ dependent.” A mere definition of it is easily obtained, but one that will fully express all of its meaning and can be accepted as entirely comprehensive and satisfactory can be found only with great difficulty, if at all. Hor is it clear that the rights of the parties can be made to rest upon any mere definition. All will agree that the wish and desire of the deceased member ought to be observed and carried out. It ought not to be defeated by strict and technical interpretation or definition of a word. The word ought to be given a meaning that will not defeat the intention of the deceased if such meaning be not inconsistent with the use made of it in the statutes of the State of Massachusetts, and in the constitution and Book of Laws of the Royal Arcanum. The design and purpose of such statutes, and the objects and aims of the organization and of the deceased member must be kept in view, and the word given an interpretation that is in harmony therewith, and one that will advance these purposes and designs if it be reasonably possible to do so. This statute authorized the formation of incorporated associations for the purpose of “ assisting the widows and orphans or other persons dependent on a deceased member.” It is clear that this is broad enough to authorize an incorporation formed under it to assist persons, not the kindred of a member, if such person be dependent upon a member. It is dependency, not relationship, that controls. The constitution of the Boyal Arcanum and its Book of Laws declare the purpose and powers of the organization, as does the statute, except that in the Book of Laws the purpose is more fully expressed to the following classes of persons: * * * Class second. To any other person who is dependent upon a member for maintenance (food, clothing, lodging or education). Par. 2, Sec. 2, Law 3, Book of Laws. In the view of counsel for the appellants this “ dependency for maintenance” must be total and absolute; that is, that to be deemed dependent it must appear that there was no other possible means of support; that no relatives could assist and that an absolute condition of helplessness existed, to be relieved only and solely by deceased member. To this we can not assent. Such a construction is too narrow and illiberal and can not be made to accord with the generous and beneficent purposes of the association. Bor can it be harmonized with the plain reading and unquestioned meaning of Par. 2, which we have quoted from the laws of the association. The words, food, lodging, clothing or education, could only have been inserted in that paragraph for the purpose of expressly and clearly showing that the benefits of the order were not to be limited to persons dependent in whole upon a member for maintenance. By the employment of these words it is made clear that the benefits of the funds are intended for the assistance of any one who was dependent upon a member for either food or clothing or lodging or education, though not dependent in whole for maintenance. And in determining as to the existence of a dependency for either of these necessaries or comforts of life we are to apply the same broad and liberal rules of construction. A dependency for either food, clothing, lodging or education to be sufficient to uphold the right to receive assistance from the fund in question need not be a total and absolute dependency for either of these things. It need not appear that the intended beneficiary had no other possible means of obtaining food or clothing or lodging or education. That they or either of them were furnished by the member and he was depended upon to furnish them in whole or in part is sufficient. Bacon on Benevolent Societies, Sec. 261. The laws, rules and regulations of benevolent associations are to be given a reasonable and liberal construction, and one that, so far as it may be consistently done, will advance the generous and beneficent ends and designs of the association. Any other rule of construction would be illogical, unreasonable and wholly unjustifiable, and would serve to destroy that which ought to be assisted and protected. If a forfeiture of a right to share in the benefits of such an order is involved, then the strict and narrow construction contended for by the appellants would be adopted as against a forfeiture, so that the right may be saved; but broad and liberal interpretation should be indulged in to effectuate the wish of the member and the purpose of the association. The adjudication of courts ought, if possible, advance and conserve the efforts of all associations which have life and existence solely for benevolent reasons and purposes. Bacon on Benevolent Societies, Secs. 247 and 255; May on Insurance, Secs. 174-175. Applying these views to the case at bar, it seems clear that the appellee is to be deemed as “dependent” upon the deceased if she was in some degree and to some extent dependent upon him for maintenance or for either food, lodging, clothing or education. There is in our opinion legitimate evidence in this record, too voluminous to be recited, amply sufficient to sustain the finding of the court that such a state of dependency existed. It is shown that the appellee was a widowed woman without property, working for such wages as she could command, having her home with a widowed mother, to whom she paid for boarding and lodging in such amounts and at such times as lay in her power. She became affianced in marriage to the deceased, who was in financial straits, and at his request the marriage was delayed until he could provide for her a home and the comforts of life as his wife. She was in need of assistance, known to be so to him, was assisted by him, by her mother and her married sisters. He knew of her wants and recognized it as his duty to aid her. He bought a cloak, dresses, a bonnet, perhaps other articles of clothing for her, gave her money as he could spare it and made her presents of perfumery and other like articles. He procured this insurance to assist her in case his death should deprive her of further aid from him. The payment of the premiums was regarded by him as a most desirable way of assisting her and he so expressed himself in his letters. To better his condition he moved to Kansas; while there he wrote her letters regularly, inclosing money in some of them, and expressing in each of them his full sense of her dependency upon him and his regrets that he was not able to do more for her. Affianced to him, she was struggling along until he felt himself able to make her his wife. He knew her wants, recognized her dependency upon him as his affianced wife, and contributed to her assistance as his means would allow. The letters to her, written by him' while in Kansas, show that he desired to do more for her than he found himself able to do, and that he felt her comfort and welfare depended upon him as though they were actually husband and wife. There is in these letters no intimation of impurity or impropriety, nor does there arise in the evidence any suspicion that the relations between them were or ever had been improper or impure. He evinces for her the fullest respect and affection and seemed moved with the greatest concern for her comfort and well being. The Circuit Court was in our opinion fully warranted in awarding the fund to her. The decree must be affirmed. Decree affii'med.